842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul B. OWENS, Plaintiff-Appellant,v.J.J. CLARK, Warden, Defendant-Appellee.
No. 87-7764.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 18, 1988.Decided March 21, 1988.

Paul B. Owens, appellant pro se.
Before DONALD RUSSELL, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Owens' equal protection claim is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Owens v. Clark, CA-87-733-N (E.D.Va. Oct. 20, 1987).


2
AFFIRMED.



*
 Because Owens' claim was against a federal defendant, Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), rather than 42 U.S.C. Sec. 1983, provides the authority for its consideration